In our opinion on rehearing filed October 31, 1938, we reversed the decision below on the theory that at the time of filing suit in the Circuit Court, Appellees had no by-laws providing for retirement of the capital stock of its withdrawing, expelled, or deceased members.
If that theory was well grounded, our opinion was correct but on second petition for rehearing, it is contended that such by-laws did exist and a copy thereof is furnished this Court on the second rehearing. The pleadings do not allege their existence at the time suit was brought.
On second petition for rehearing, the cause will stand reversed but with directions to the Circuit Court to permit Appellees to amend their bill of complaint if they can to show that the by-laws in question had been approved and *Page 518 
were in force at the time suit was brought. When this is done, the Chancellor will then proceed to determine the rights of the parties thereunder.
If the bill of complaint cannot be amended to make such showing, our opinions of June 16, and October 31, heretofore filed in this cause, must be and are hereby rescinded and the judgment of the Circuit Court affirmed.
Application for oral argument on second petition for rehearing is hereby denied.
It is so ordered.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.
THOMAS, J., not participating, as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.